Citation Nr: 9922756	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-04 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran served in active service from 
July 1966 to July 1968. 


REMAND

In this case, in an April 1995 rating decision, the veteran 
was awarded service connection for PTSD, and a 30 percent 
disability evaluation was assigned, under Diagnostic Code 
9411, effective December 1993.  At present, as the veteran 
believes his disability is more disabling than currently 
evaluated, he is seeking an increased disability evaluation 
in excess of 30 percent.

With respect to the applicable law, the Board observes that, 
in November 1996, the regulation for rating mental disorders 
changed.  See 61 Fed. Reg. 52,695-52,702 (October 8, 1996), 
effective November 7, 1996 (codified at 38 C.F.R. §§ 4.16, 
4.125-4.132).  The revised schedular criteria incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-4).  

With respect to the evidence of record, the evidence since 
the 1995 rating decision includes primarily outpatient 
medical records from the VA Medical Center (VAMC) in 
Chillicothe, Ohio, through December 1997.  Those records 
basically describe the treatment the veteran has received 
over time for psychiatric disorders, variously diagnosed as 
anxiety, dysthymia and PTSD, among other diagnoses.  The 
evidence also includes a 1998 VA examination report.  

The report of the veteran's most recent VA examination, 
conducted in January 1998, assigns diagnoses of dysthymic 
disorder and continuous alcohol abuse, but does not include a 
diagnosis of PTSD.  In contrast, VA outpatient treatment 
records through December 1997 reflect a diagnosis of chronic 
PTSD.  Thus, the medical evidence of record is contradictory.  
Further factual development is necessary to resolve the 
conflicts in the medical evidence and to develop sufficient 
evidence to allow the Board to make a determination as to the 
current severity of the veteran's service-connected PTSD.  
Specifically, the Board notes that none of the VA 
examinations of record containing a diagnosis of PTSD include 
a GAF score.  

Additionally, the veteran contends that the VA examination 
afforded in January 1998 was not adequate.  The Board notes 
that the examiner did not offer a rationale for his 
conclusion and diagnoses other than to say that the 
conclusion were based on the veteran's past and present 
history, behavior, and mental status examination.  Further 
exposition of the veteran's history and explanation of the 
behavior and findings supporting the examiner's conclusion 
would be of assistance to the Board in appellate review.  

As such, the Board finds that the VA has a duty to assist the 
veteran in the development of the facts pertinent to his 
claim, see 38 U.S.C.A. § 5107(a) (West 1991), Epps v. Gober, 
126 F. 3d 1464 (1997), and concludes the veteran should be 
afforded an additional VA examination in order to better 
determined the current severity of his service-connected 
psychiatric disability.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  VA clinical records of the veteran's 
psychiatric treatment from January 1998 
t the present should be obtained.  In 
addition, the veteran should be offered 
the opportunity to identify and 
authorize release of any relevant 
private psychiatric treatment records, 
and should be informed regarding 
alternative methods of establishing an 
increased severity of PTSD, such as 
employment medical records, employment 
personnel records, or the like,  

2.  The RO should schedule the veteran 
for VA psychiatric examination by a 
board of at least two examiners, to 
ascertain the nature and severity of 
PTSD.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by either examiner should be 
accomplished.  The examiners should 
review all pertinent records in the 
veteran's claims file, and a copy of 
this REMAND prior to the examination.  
All clinical manifestations of the 
service-connected disability should be 
noted, if any.  The examining physicians 
should quantify the degree of the 
veteran's impairment in terms of the 
criteria established in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998) and 
in DSM-4.  If the veteran suffers from 
other, non-service-connected mental 
disorders, the examiners should render 
an opinion as to whether it is possible 
to separate out the functional 
impairment caused by PTSD, and, if 
possible, the examiners should offer an 
opinion regarding the degree of 
functional impairment caused solely by 
the PTSD.  The report of examination 
should also include an assessment of the 
veteran's overall level of functioning 
using the GAF Scale.  In any opinion as 
to the severity of PTSD, the examiners 
should not take into consideration the 
veteran's other, non-service-connected, 
disabilities.  Finally, the report of 
examination should provide the complete 
rationale on which the opinions are 
based.  

3.  The RO should review the written 
medical opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

4.  When the development requested has 
been completed, the case should be 
readjudicated by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  However, no action is required of the 
veteran until he is notified.


		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










